     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CONSTANCE WILSON ANDRESEN,                   :      CIV NO. 1:20-CV-989
                                             :
             Plaintiff,                      :      (Judge Conner)
                                             :
v.                                           :      (Magistrate Judge Carlson)
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
             Defendants.                     :

                           MEMORANDUM ORDER

      I.     Factual and Procedural Background

      This is a pro se civil rights lawsuit that was originally brought by Constance

Wilson Andresen against six individual and institutional defendants. (Doc. 1). This

civil lawsuit appears to arise out of prior criminal proceedings brought against

Andresen in the Court of Common Pleas of Huntingdon County. As to these

underlying criminal proceedings, state court records reveal that On October 4, 2019,

Andresen entered a plea of nolo contendere to barratry, a violation of 18 Pa. Cons.

Stat. Ann. § 5109.1 As a result of her conviction, Andresen was required to pay costs



1
 Pennsylvania defines the crime of barratry in the following terms: “A person is
guilty of a misdemeanor of the third degree if he vexes others with unjust and
vexatious suits.” 18 Pa. Cons. Stat. Ann. § 5109.


                                         1
     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 2 of 6




of prosecution and was fined. Following the dismissal of a number of parties and

claims, the plaintiff was afforded leave to amend her complaint and has now filed

an amended complaint. (Doc. 75). This amended complaint apparently seeks to

reinstate claims against previously dismissed parties, including parties who were

dismissed from this lawsuit with prejudice. This amended complaint has inspired a

series of motions to dismiss. (Docs. 78, 80, 81, 82 and 84). Notwithstanding these

legal attacks upon the sufficiency of the amended complaint, the plaintiff has filed a

motion to compel fact discovery. (Doc. 88). For the reasons set forth below, this

motion to compel is DENIED. Instead we will set a briefing schedule for the pending

motions to dismiss.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant discovery

issues. At the outset, rulings regarding the proper scope and timing of discovery are

matters consigned to the court’s discretion and judgment. Thus, it has long been held

that decisions regarding Rule 37 motions are “committed to the sound discretion of

the district court.” DiGregorio v. First Rediscount Corp., 506 F.2d 781, 788 (3d Cir.

1974). Similarly, issues relating to the timing and scope of discovery permitted under

Rule 26 also rest in the sound discretion of the Court. Wisniewski v. Johns-Manville

Corp., 812 F.2d 81, 90 (3d Cir. 1987). Thus, a court’s decisions regarding the

conduct of discovery will be disturbed only upon a showing of an abuse of discretion.

                                          2
     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 3 of 6




Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-reaching

discretion extends to rulings by United States Magistrate Judges on discovery

matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      We also note that our broad discretion over discovery matters extends to

decisions under Rule 26 relating to the issuance of protective orders limiting and

regulating the timing of discovery. Indeed, it is undisputed that: “ ‘[t]he grant and

nature of [a protective order] is singularly within the discretion of the district court

and may be reversed only on a clear showing of abuse of discretion.’ ” Dove v.


                                           3
     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 4 of 6




Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (quoting Galella v. Onassis,

487 F.2d 986, 997 (2d Cir. 1973)) (citation omitted).

      This discretion is guided, however, by certain basic principles. One of these

cardinal principles, governing the exercise of discretion in this field, is that the

district court may properly defer or delay discovery while it considers a potentially

dispositive pretrial motion, provided the district court concludes that the pretrial

motion does not, on its face, appear groundless. See, e.g., James v. York County

Police Dep’t, 160 F. App’x 126, 136 (3d Cir. 2005); Nolan v. U.S. Dep’t of Justice,

973 F.2d 843, 849 (10th Cir. 1992); Johnson v. New York Univ. Sch. of Ed., 205

F.R.D. 433, 434 (S.D.N.Y. 2002). Briefly deferring discovery in such a case, while

the court determines the threshold issue of whether a complaint has sufficient merit

to go forward, recognizes a simple, fundamental truth: Parties who file motions

which may present potentially meritorious and complete legal defenses to civil

actions should not be put to the time, expense, and burden of factual discovery until

after these claimed legal defenses are addressed by the court. In such instances, it is

clearly established that:

      “[A] stay of discovery is appropriate pending resolution of a potentially
      dispositive motion where the motion ‘appear[s] to have substantial
      grounds’ or, stated another way, ‘do[es] not appear to be without
      foundation in law.’ ” In re Currency Conversion Fee Antitrust
      Litigation, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (quoting
      Chrysler Capital Corp. v. Century Power Corp., 137 F.R.D. 209, 209-
      10 (S.D.N.Y. 1991)) (citing Flores v. Southern Peru Copper Corp., 203

                                          4
     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 5 of 6




      F.R.D. 92, 2001 WL 396422, at *2 (S.D.N.Y. Apr. 19, 2001); Anti-
      Monopoly, Inc. v. Hasbro, Inc., 1996 WL 101277, at *2 (S.D.N.Y.
      March 7, 1996)).

Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y. 2002).

      III.   Order

      Given the pending and substantial motions to dismiss that have been filed here

by previously dismissed defendants in the exercise of our discretion we will DENY

this motion to compel discovery. (Doc. 88). Instead discovery is STAYED pending

resolution of the outstanding motions to dismiss. IT IS FURTHER ORDERED that

with respect to the motions to dismiss that are fully briefed by the defendants (Docs.

81 and 82), the plaintiff shall respond to these motions on or before June 25, 2021.

As to the other pending motions to dismiss the plaintiff shall file a response in

opposition to those motions within 14 days after the filing of a brief in support of the

motions. All briefs must conform to the requirements prescribed by Local Rule 7.8.

No further extensions shall be granted, absent compelling circumstances. The

plaintiff, who is proceeding pro se, is advised that Local Rule 7.6 of the Rules of

this Court imposes an affirmative duty on the plaintiff to respond to motions, and

provides that:

      Any party opposing any motion, other than a motion for summary
      judgment, shall file a brief in opposition within fourteen (14) days after
      service of the movant's brief, or, if a brief in support of the motion is
      not required under these rules, within seven (7) days after service of the
      motion. Any party who fails to comply with this rule shall be deemed
      not to oppose such motion. Nothing in this rule shall be construed to
                                           5
     Case 1:20-cv-00989-CCC-MCC Document 90 Filed 06/11/21 Page 6 of 6




      limit the authority of the court to grant any motion before expiration of
      the prescribed period for filing a brief in opposition. A brief in
      opposition to a motion for summary judgment and LR 56.1 responsive
      statement, together with any transcripts, affidavits or other relevant
      documentation, shall be filed within twenty-one (21) days after service
      of the movant’s brief.
Local Rule 7.6 (emphasis added).

      It is now well-settled that “Local Rule 7.6 can be applied to grant a motion to

dismiss without analysis of the complaint's sufficiency ‘if a party fails to comply

with the [R]ule after a specific direction to comply from the court.’ Stackhouse v.

Mazurkiewicz, 951 F.2d 29, 30 (1991).” Williams v. Lebanon Farms Disposal, Inc.,

No. 09-1704, 2010 WL 3703808, *1 (M.D. Pa. Aug.26, 2010). Therefore, a failure

to comply with this direction may result in the motion being deemed unopposed and

granted.

      So ordered this 11th day of June 2021.

                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                         6
